DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim comparison table:
Claims of Instant Application# 16/739,530
Claims of US Patent# 9,239,619
1. An apparatus configured to determine an amount of force on a tissue, the apparatus comprising: 
an optical fiber including a first end and a second end; an electronics module coupled to the first end of the optical fiber, the electronics module a light emitter configured to provide light transmitted over the optical fiber to the tissue; a light sensor configured to receive light communicated over the optical fiber, the received light corresponding to a portion of the transmitted light reflected from within the tissue; and a processor configured to determine the amount of force on the tissue based on one or more characteristics of the received light; and an end cap coupled to the second end of the optical fiber, the end cap being configured to introduce the transmitted light into the tissue and receive the light reflected from within the tissue.
An apparatus for determining an amount of force applied by living tissue to a surface comprising: 
a light source, wherein light from said light source is introduced into said living tissue; a light sensing device configured to sense said light after a processing device configured to determine said amount of force applied to said surface by said living tissue based at least in part on one or more characteristics of said light after exiting said living tissue; and a supporting object configured to provide mechanical support for at least a portion of said apparatus.

2. The apparatus of claim 1, further comprising: a first optical fiber configured to send said light from said light source to a point of introduction of said light into said living tissue; and a second optical fiber configured to send said light from a point of exit of said light from said living tissue to said light sensing device.



3. The apparatus of claim 2, wherein said supporting object is a glove configured to be worn by a human hand, wherein said living tissue comprises said human hand, and wherein said portion of said apparatus for which said glove provides said mechanical support is at least said first optical fiber and said second optical fiber.
7. An apparatus configured to determine an amount of force on a tissue, the apparatus comprising: an optical fiber including a first end and a second end; an end cap coupled to the first end of the optical fiber, the end cap including: a reflective element configured to communicate light between the optical fiber and tissue on which the end cap is disposed; and a lens configured to transmit light into the tissue and receive light reflected from within the tissue; and 


2. The apparatus of claim 1, further comprising: a first optical fiber configured to send said light from said light source to a point of introduction of said light into said living tissue; and a second optical fiber configured to send said light from a point of exit of said light from said living tissue to said light sensing device.

3. The apparatus of claim 2, wherein said supporting object is a glove configured to be worn by a human hand, wherein said living tissue comprises said human hand, and wherein said portion of said apparatus for which said glove provides said mechanical support is at least said first optical fiber and said second optical fiber.
11. A method performed by an apparatus for determining an amount of force on a 

12. The method of claim 11, wherein said light introduced into said living tissue is generated by a light source, and wherein said light after exiting said living tissue is received by a light sensing device. 
13. The method of claim 12, wherein said light introduced into said living tissue is sent from said light source to a point of introduction of said light into said living tissue by a first optical fiber, and wherein said light received by said light sensing device is sent from a point of exit of said light from said living tissue to said light sensing device by a second optical fiber.

and wherein said light received by said light sensing device is sent from a point of exit of said light from said living tissue to said light sensing device by a second optical fiber.

13. The method of claim 12, wherein said light introduced into said living tissue is sent from said light source to a point of introduction of said light into said living tissue by a first optical fiber, and wherein said light received by said light sensing device is sent from a point of exit of said light from said living tissue to said light sensing device by a second optical fiber.
20. An electronic non-transitory storage medium having stored therein program instructions which, when executed by a processor, implement the method of claim 11.

13. The method of claim 12, wherein said light introduced into said living tissue is sent from said light source to a point of introduction of said light into said living tissue by a first optical fiber, and wherein said light received by said light sensing device is sent from a point of exit of said light from said living tissue to said light sensing device by a second optical fiber.
15. The method of claim 11, wherein the light transmitted into the tissue and the light reflected by the tissue are communicated over an optical fiber that is mechanically supported by a glove covering the tissue.
3. The apparatus of claim 2, wherein said supporting object is a glove configured to be worn by a human hand, wherein said living tissue comprises said human hand, and wherein said portion of said apparatus for which said glove provides said mechanical support is at least said first optical fiber and said second optical fiber.
16. The method of claim 11, wherein the tissue is of a human finger.
12. The method of claim 11, wherein said light introduced into said living tissue is generated by a light source, and wherein said light after exiting said living tissue is received by a light sensing device.


12. The method of claim 11, wherein said light introduced into said living tissue is generated by a light source, and wherein said light after exiting said living tissue is received by a light sensing device. 
13. The method of claim 12, wherein said light introduced into said living tissue is sent from said light source to a point of introduction of said light into said living tissue by a first optical fiber, and wherein said light received by said light sensing device is sent from a point of exit of said light from said living tissue to said light sensing device by a second optical fiber.
18. The method of claim 11 further comprising, prior to determining the amount of force on the tissue: turning off the light source that emits the transmitted 


12. The method of claim 11, wherein said light introduced into said living tissue is generated by a light source, and wherein said light after exiting said living tissue is received by a light sensing device. 
13. The method of claim 12, wherein said light introduced into said living tissue is sent from said light source to a point of introduction of said light into said living tissue by a first optical fiber, and wherein said light received by said light sensing device is sent from a point of exit of said light from said living tissue to said light sensing device by a second optical fiber.
20. The method of claim 11 further comprising, prior to transmitting light through the entry point into the tissue: generating the transmitted light by the light source under control by a processor of an electronics module; and sending the 




Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 8 of U.S. Patent No. 9,239,619 in view of Sicklinger (2006/0012567). 
Regarding claim 1 of instant application is similar in scope to claims 1 and 2 of US. Patent #9,239,619 as shown in the claim comparison table above. Provided, claim 2 of US. Patent # 9,239,619 teaches a first optical fiber configured to send said light from said light source to a point of introduction of said light into said living tissue; and a second optical fiber configured to send said light from a point of exit of said light from said living tissue to said light sensing device; this is similar in scope to claimed an optical fiber including a first end and a second end, because it will be inherent that the optical fiber will have a first end and a second end. Further claimed “electronic module” of instant claim 1 is also taught by light source and light sensing device of claim 1 of US Patent # 9,239,619. Further the claimed “processor” is similar in scope to “a processing 
Regarding claim 2, which is similar in scope to claim 8 of US Patent# 9,239,619 as shown in the claim comparison table above. 
Regarding claim 3, any of the claims of US Patent# 9,239,619 fails to teach wherein the end cap comprises: a collimating lens configured to introduce the light into the tissue and receive the light reflected from within the tissue; as claimed. Prior art Sicklinger teaches the optical device wherein the end cap comprises: a collimating lens configured to introduce the light into the tissue and receive the light reflected from within the tissue (para [0052] Collimating lens 74 collimates the light into parallel rays and it directs the light rays at a low angle onto a target area of the surface located below motion detector 120). It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of US Patent# 9,239,619 with the teachings of Sicklinger, because this will provide mechanism to accurately emit the light such that it is projected onto a desired region resulting in accurate operation of the device  Further the combination of the teachings in the manner described above will yield predictable results of receive the light reflected from within the tissue and transmit it back to the light sensor. 
Regarding claim 4, any of the claims of US Patent# 9,239,619 fails to teach wherein the end cap comprises: a reflective element configured to change an angle of the transmitted light and change an angle of the reflected light communicated between the electronics module and the tissue; as claimed. Prior art Sicklinger teaches the optical Those of skill in the art will appreciate that mirrors, waveguides, or lenses, including gathering lens 55, can be used to assist in focusing the light onto flexible fiber 71. A switch can be provided for the user to select the ambient light mode). It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of US Patent# 9,239,619 with the teachings of Sicklinger, because this will provide mechanism to accurately emit the light such that it is projected onto a desired region resulting in accurate operation of the device  Further the combination of the teachings in the manner described above will yield predictable results of receive the light reflected from within the tissue and transmit it back to the light sensor. 
Regarding claim 5, the scope of the claim 5 is anticipated by claim 1 and 2 of US Patent# 9,239,619. 
Regarding claim 6, which is similar in scope to claim 3 is of US Patent# 9,239,619, as shown in the claim comparison table above. 
Regarding claim 7, which is similar in scope to claims 1 and 2 of US Patent # 9,239,619 as shown in the claim comparison table above; except for the following claim limitations of an end cap coupled to the first end of the optical fiber, the end cap including: a reflective element configured to communicate light between the optical fiber and tissue on which the end cap is disposed; and a lens configured to transmit light into the tissue 
Regarding claim 8, any of the claims of US Patent# 9,239,619 fails to teach wherein the lens includes a collimating lens; as claimed. Sicklinger teaches the optical device wherein the lens includes a collimating lens (para [0052] collimating lens 74). It would have been obvious to one of ordinary skill in the art before the filing date of present 
Regarding claim 9, any of the claims of US Patent# 9,239,619 fails to explicitly teach wherein the end cap includes only passive components; as claimed. Sicklinger teaches the optical device wherein the end cap includes only passive components (para [0052] collimating lens 74. Fig 4). It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of US Patent# 9,239,619 with the teachings of Sicklinger, because this will provide mechanism to accurately emit the light such that it is projected onto a desired region resulting in accurate operation of the device.
Regarding claim 10, which is similar in scope to claim 3 of US Patent# 9,239,619 as shown in the claim comparison table above. 

Claims 11-13, 15-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, 6, 11-13 and 20 of U.S. Patent No. 9,239,619. 
Regarding claim 11, which is similar in scope to claims 11-13 of US Patent# 9,239,619 as shown in the claim comparison table above. 
Regarding claim 12, which is similar in scope to claim 13 of US Patent# 9,239,619 as shown in the claim comparison table above. 
Regarding claim 13, which is similar in scope to claim 13 and 20 of US Patent# 9,239,619 as shown in the claim comparison table above. 

Regarding claim 16, which is similar in scope to claim 12 and 6 of US Patent# 9,239,619 as shown in the claim comparison table above. 
Regarding claim 17, which is similar in scope to claim 12 and 13 of US Patent# 9,239,619 as shown in the claim comparison table above. 
Regarding claim 18, which is similar in scope to claim 16 of US Patent# 9,239,619 as shown in the claim comparison table above. 

Claims 14, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12-13 of U.S. Patent No. 9,239,619 in view of Sicklinger (2006/0012567). 
Regarding claim 14, which is similar in scope to claim 13 of US Patent# 9,239,619 as shown in the claim comparison table above. However, any of the claims of US Patent# 9,239,619 fails to teach redirecting the transmitted light from a first direction to a second direction prior to being transmitted into the tissue; as claimed. Sicklinger teaches an optical device comprising an optical fiber (70; Fig 4), redirecting the transmitted light from a first direction to a second direction prior to being transmitted into the tissue (para [0054] For example, the upper surface of housing frame 141 could be replaced by or provided with a lens that collects ambient light and directs it onto flexible fiber 71. Those of skill in the art will appreciate that mirrors, waveguides, or lenses, including gathering lens 55, can be used to assist in focusing the light onto flexible fiber 71.). It would have been obvious to one of ordinary skill in the art before the filing date of present 
Regarding claim 19, which is similar in scope to claim 12 and 13 of US Patent# 9,239,619 as shown in the claim comparison table above. However, any of the claims of US Patent# 9,239,619 fails to teach an end cap disposed on the finger, the end cap introducing the light into the tissue; as claimed. Sicklinger teaches the optical device an end cap (light tip 73; Fig 4) disposed on the finger, the end cap introducing the light into the tissue (Fig 4. Para [0052] Collimating lens 74 collimates the light into parallel rays and it directs the light rays at a low angle onto a target area of the surface located below motion detector 120.). It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of US Patent# 9,239,619 with the teachings of Sicklinger, because this will provide mechanism to accurately emit the light such that it is projected onto a desired region resulting in accurate operation of the device.
Regarding claim 20, which is similar in scope to claim 12 and 13 of US Patent# 9,239,619 as shown in the claim comparison table above. However, any of the claims of US Patent# 9,239,619 fails to teach a passive optical element disposed on a surface of the tissue; as claimed. Sicklinger teaches an optical device comprising an optical fiber (70; Fig 4); and sending the transmitted light over the optical system to a passive optical element (collimating lens 74; Fig 4) disposed on a surface of the tissue (Fig 4). It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of US Patent# 9,239,619 with the teachings of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Montgomery (2013/0197399) teaches an patient evaluation apparatus including a glove body. LaFarge (2014/0121563) a system and method for measuring or evaluating an object comprising optical fibre.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PREMAL R PATEL/Primary Examiner, Art Unit 2623